Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Parker-Gray et al (EP 3027034 B1), discloses methods of making a smoked flavored food ingredient by combusting with a zeolite (e.g., clinoptilolite) smoke generating materials, such as different types of wood, wood dust, charcoal combined to impart desired flavor, removal of PAHs from the smoke via a filter and incorporating the smoke into a carrier, such as water or edible oil or fat (see Parker-Gray abstract; paragraphs [0015] –[0051]). Weber discloses using herbs and spices to a smoker in order to flavor to the smoke (see Weber page 4).
While herbs and spices are known to comprise oils, neither Parker-Gray, or any other prior art reference, disclose combusting a homogenous mixture of smoke source and a flavor source to generate smoke, where the smoke source and the flavor source are uniformly combined and blended throughout. Moreover, Applicant had discovered that the method recited in the claims unexpectedly eliminates almost all the non-volatile components in the smoke, reduce PAHs content and allows to capture different flavors depending on the carrier media used.
nd 2021, the indefiniteness rejection of claim 8 has been withdrawn.
In view of the fact the rejections of record are untenable, claims 1-20 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/           Examiner, Art Unit 1792         

/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792